Per Curiam:
We granted certiorari in this case to consider the single question of whether the trial court erred in imposing a mandatory sentence upon the petitioner pursuant to the provision of Maryland Code (1957, 1976 Repl. Vol., 1980 Cum. Supp.), Art. 27, § 643B (c).
For the reasons stated in Raiford v. State, 296 Md. 289, 462 A.2d 1192 (1983) sentence in this case must be vacated and the case remanded for a new sentencing hearing.

Sentence vacated and case remanded to the Court of Special Appeals with instructions to remand to the Circuit Court for Baltimore City for a new sentencing hearing.


Costs to be paid by Mayor and City Council of Baltimore.